                                                                JS-6
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                              )
11                                            ) Case No.: CV 19-04117-CJC (JPRx)
                                              )
12
     BRIAN WHITAKER,                          )
                                              )
13                                            )
                Plaintiff,                    )
14                                            )
          v.                                  ) JUDGMENT
15                                            )
                                              )
16
     KENNETH WINETT, et al.,                  )
                                              )
17                                            )
                Defendants.                   )
18                                            )
                                              )
19

20
          Plaintiff Brian Whitaker has accepted a Federal Rule of Civil Procedure 68 Offer
21
     of Judgment from Defendants. (Dkt. 14.) The Court hereby ORDERS that:
22

23

24

25
     //
26
     //
27
     //
28


                                               -1-
 1   1.   Judgment is entered in favor of Plaintiff and against Defendants.
 2   2.   The Court will retain jurisdiction to enforce this Offer of Judgment under
 3        FRCP 41(a).
 4

 5   DATED:     October 9, 2019
 6                                        __________________________________
 7                                              CORMAC J. CARNEY
 8                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         -2-
